23 F.3d 394
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Arnold EMMA, ET AL., Plaintiffs, Appellees,v.Paul B. MURPHY, ETC., ET AL., Defendants, Appellants.
No. 93-1899
United States Court of Appeals,First Circuit.
May 6, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  William G. Young, U.S. District Judge ]
Nancy Ankers White, Special Assistant Attorney General, and Peter J. Morin on brief for appellants.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Cyr and Stahl, Circuit Judges.
Per Curiam.


1
Defendants appeal from a default judgment entered after they failed to file an answer or other appearance within the time specified in the Federal Rules of Civil Procedure.  They argue that the district court erred in denying their motion to remove the default, and in the subsequent assessment of damages.


2
In the absence of legal error, we review the denial of a motion to remove a default solely for an abuse of discretion.  General Contracting & Trading Co., LLC v.  Interpole, Inc., 899 F.2d 109, 110 (1st Cir. 1990).  Defendants offer no persuasive reason to suggest that the district court abused its discretion and we perceive no abuse in the record.


3
As to the assessment of damages, defendants failed to timely file in the district court any opposition to plaintiffs' two consecutive motions for assessment, despite notice of each motion and an intervening order by the court placing the case on the running trial list "should there be a factual dispute as to the damages."  Issues not properly presented to the trial court will not be addressed for the first time on appeal.   United States v. Palmer, 956 F.2d 3, 6 (1st Cir. 1992).


4
Affirmed.